Appeal by an insurance carrier from a decision of the Workmen’s Compensation Board which imposed an award upon respondent employer Office Temporaries and relieved respondent Oxford Paper Company. Respondent Office Temporaries argues in support of the decision which its carrier contests. Office Temporaries is in the business of furnishing temporary workers to businesses. It pays all wages, making all tax, disability, unemployment and social security deductions and provides workmen’s compensation insurance as well as certain voluntary benefits. The customer agrees not to appropriate to his own employment persons thus furnished. The employee furnishes time sheets to Office Temporaries which bills the customer weekly. Office Temporaries has the right to discharge, to transfer and otherwise to control the persons furnished. Respondent Oxford Paper Company had about 95 employees of its own but sometimes obtained temporary workers from Office Temporaries who furnished claimant for temporary work as a secretary for about two days per week. Claimant had previously been assigned by Office Temporaries to some 50 other customers. Claimant was injured while at work on Oxford Paper Company’s premises. The case is directly in point with Matter of Meyer v. Tops Temporary Personnel (286 App. Div. 1048). Decision and award unanimously affirmed, with one bill of costs to respondents filing briefs.